In re State of Louisiana; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Lincoln, 3rd Judicial District Court Div. C, No. 56,187; to the Court of Appeal, Second Circuit, No. 49716-CW.
Granted. The case is remanded to the district court for reconsideration of relator’s motion for summary judgment in light of Bufkin v. Felipe’s Louisiana, LLC, 14-0288 (La.10/15/14), 171 So.3d 851, 2014 WL 5394087, which clarified our holding in Broussard v. State, 12-1238 (La.4/5/13), 113 So.3d 175.
KNOLL, J., additionally concurs and assigns reasons.
WEIMER and HUGHES, JJ., would deny.